As filed with the Securities and Exchange Commission on May 22, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. LoCorr Managed Futures Strategy Fund Consolidated Schedule of Investments March 31, 2015 (Unaudited) Maturity Coupon Principal Date Rate Amount Value ASSET BACKED SECURITIES: 16.31% 321 Henderson Receivables I LLC, 2004-A A1 (Acquired 02/08/2013, Cost, $401,668) (a)(c) 09/15/2045 0.52% $ $ 321 Henderson Receivables II LLC, 2006-1 (Acquired 03/30/2015, Cost, $3,069,007) (a)(c) 03/15/2041 0.37% Ally Auto Receivables Trust Series 2013-2 A3 01/16/2018 0.79% Series 2013-1 A4 02/15/2018 0.84% American Express Credit Account Master Trust, 2012-2 A 03/15/2018 0.68% American Homes 4 Rent 2014-SFR1, A(Acquired 05/13/2014 and 10/08/2014, Cost, $3,772,679) (a)(c) 06/17/2031 1.25% AmeriCredit Automobile Receivables Trust, 2014-2 A2A 10/10/2017 0.54% Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 4.91% Series 2003-1 A3 10/20/2020 5.05% BA Credit Card Trust, 2014-A3 A (c) 01/15/2020 0.46% Bank of The West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, Cost, $3,449,758) (a) 07/17/2017 0.69% Cabela's Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012 and 02/08/2013, Cost, $2,279,888) (a)(c) 09/15/2018 0.87% Series 2012-1A A1 (Acquired 05/08/2012 and 07/23/2012, Cost, $1,509,520) (a) 02/18/2020 1.63% California Republic Auto Receivables Trust Series 2012-1 A (Acquired 12/03/2014, Cost, $299,919) (a) 08/15/2017 1.18% Series 2013-2 A2 03/15/2019 1.23% Series 2015-1 A3 04/15/2019 1.33% Capital One Multi-Asset Execution Trust Series 2006-A11 A11 (c) 06/15/2019 0.26% Series 2007-A2 A2 (c) 12/16/2019 0.25% Carfinance Capital Auto Trust 2013-1 A A (Acquired 05/21/2013, Cost, $233,905) (a) 07/17/2017 1.65% CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 5/10/2013 and 05/15/2013, Cost, $1,807,785) (a) 08/15/2019 3.46% CenterPoint Energy Transition Bond Co. IV LLC, 2012-1A1 04/15/2018 0.90% Chase Issuance Trust Series 2013-A5 A 05/15/2017 0.47% Series 2007-A2 A (c) 04/15/2019 0.22% Series 2013-A3 A3 (c) 04/15/2020 0.45% Citibank Credit Card Issuance Trust Series 2013-A12 (Acquired 03/19/2014, Cost, $1,000,000) (a)(c) 11/07/2018 0.49% Series 2007-A8 09/20/2019 5.65% Colony American Homes, 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $3,154,580) (a)(c) 05/17/2031 1.33% Consumers 2014 Securitization Funding LLC, 2014-A A1 11/01/2020 1.33% Discover Card Execution Note Trust, 2013-A1 A1 (c) 08/17/2020 0.47% Dryrock Issuance Trust, 2012-2 A 08/15/2018 0.64% Entergy Arkansas Restoration Funding LLC, 2010-A A1 08/01/2021 2.30% Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 5.79% Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 0.40% Series 2013-A B 04/15/2019 1.21% Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 0.57% HLSS Servicer Advance Receivables Backed Notes Series 2013-T2 A2 (Acquired 05/17/2013, Cost, $2,249,998) (a) 05/16/2044 1.15% Series 2013-T1 A2 (Acquired 03/05/2015, Cost, $149,250) (a) 01/16/2046 1.50% Series 2013-T1 D2 (Acquired 01/16/2013, Cost, $750,000) (a) 01/16/2046 3.23% Series 2013-T7 A7 (Acquired 03/28/2014 and 03/05/2015, Cost, $579,920) (a) 11/15/2046 1.98% Honda Auto Receivables Owner Trust, 2012-4 A4 12/18/2018 0.66% Hyundai Auto Receivables Trust, 2012-C A3 04/17/2017 0.53% Invitation Homes 2013-SFR1 Trust, A (Acquired 11/05/2013 and 10/24/2014, Cost, $4,159,624) (a)(c) 12/17/2030 1.40% Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014, Cost, $1,400,000) (a)(c) 09/18/2031 1.27% John Deere Owner Trust, 2015 06/17/2019 1.32% Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 0.96% Santander Drive Auto Receivables Trust Series 2014-2 A2A 07/17/2017 0.54% Series 2014-3 A3 07/16/2018 0.81% SMART Trust/Australia, 2012-2USA A3B (Acquired 02/08/2013, Cost, $329,555) (a)(b)(c) 10/14/2016 1.12% SWAY Residential Trust, 2014-1 A (Acquired 12/04/2014, Cost, $3,501,699) (a)(c) 01/20/2032 1.47% TCF Auto Receivables Owner Trust 2014-1, A2 (Acquired 02/26/2015, Cost, $2,435,984) (a) 05/15/2017 0.59% United States Small Business Administration, 2008-10B 1 09/10/2018 5.73% TOTAL ASSET BACKED SECURITIES (Cost $89,751,067) CORPORATE BONDS: 23.47% Administrative and Support and Waste Management and Remediation Services: 0.56% Synchrony Financial 08/15/2017 1.88% Glencore Finance (Canada) Ltd. (Acquired 02/14/2012 and 03/12/2013, Cost, $1,791,069) (a)(b) 01/15/2017 3.60% Finance and Insurance: 10.59% Aetna Inc. 11/15/2017 1.50% Aflac Inc. 02/15/2017 2.65% Allied World Assurance Company Holdings, Ltd. (b) 08/01/2016 7.50% American Express Co. 05/22/2018 1.55% Anthem, Inc. 01/15/2018 1.88% Bank of America Corp. 05/01/2018 5.65% Bank of Montreal (Acquired 12/04/2014, Cost, $2,034,622) (a)(b) 01/30/2017 1.95% Barclays Bank PLC (b) 09/22/2016 5.00% Berkshire Hathaway Inc. 08/15/2016 2.20% BNP Paribas (b) 08/20/2018 2.70% Capital One Financial Corp. 09/01/2016 6.15% Charles Schwab Corp./The 03/10/2018 1.50% Citigroup, Inc. 11/21/2017 6.13% Credit Agricole SA (Acquired 10/01/2012, Cost, $1,502,570) (a)(b) 10/01/2017 3.00% Deutsche Bank Aktiengesellschaft (b) 02/13/2019 2.50% Fifth Third Bancorp 06/01/2018 4.50% Ford Motor Credit Company LLC 01/17/2017 1.50% General Electric Capital Corp. 04/27/2017 2.30% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 04/01/2018 6.15% Heineken N.V. (Acquired 10/02/2012, Cost, $996,700) (a)(b) 10/01/2017 1.40% ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost, $1,516,435) (a)(b) 03/07/2017 3.75% JPMorgan Chase & Co. 01/15/2018 6.00% Morgan Stanley (c) 10/18/2016 0.71% Morgan Stanley 12/28/2017 5.95% Nomura Holdings, Inc. (b) 09/13/2016 2.00% Nordea Bank AB (Acquired 02/12/2013, Cost, $1,028,140) (a)(b) 03/20/2017 3.13% Rabobank Nederland (b) 01/19/2017 3.38% Realty Income Corp. 01/31/2018 2.00% Toyota Motor Credit Corp. 05/22/2017 1.75% UBS AG (b) 12/20/2017 5.88% UnitedHealth Group Incorporated 12/15/2017 1.40% Wells Fargo & Co. 01/16/2018 1.50% Health Care and Social Assistance: 0.54% Catholic Health Initiatives 11/01/2017 1.60% Quest Diagnostics Inc. 07/01/2017 6.40% Information: 2.68% America Movil, S.A.B. de C.V. (b) 09/08/2016 2.38% AT&T Inc. 02/12/2016 0.90% CA, Inc. 08/15/2018 2.88% CBS Corp. 07/01/2017 1.95% Comcast Corp. 02/15/2018 5.88% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 2.40% Discovery Communications LLC 5.63% Symantec Corp. 06/15/2017 2.75% Total System Services, Inc. 06/01/2018 2.38% Verizon Communications, Inc. 09/14/2018 3.65% Viacom Inc. 04/30/2016 6.25% Manufacturing: 4.11% Anheuser-Busch Companies LLC 10/15/2016 5.05% Apple Inc. (c) 05/05/2017 0.33% Becton, Dickinson and Company 12/15/2017 1.80% Cisco Systems, Inc. 03/14/2017 3.15% Dow Chemical Co./The 02/15/2016 2.50% Dr Pepper Snapple Group, Inc. 01/15/2016 2.90% Eastman Chemical Co. 06/01/2017 2.40% Ecolab Inc. 12/08/2017 1.45% EMC Corp. 06/01/2018 1.88% Hershey Co./The 11/01/2016 1.50% Johnson Controls, Inc. 11/02/2017 1.40% Lorillard Tobacco Co. 08/21/2017 2.30% Sherwin-Williams Co./The 12/15/2017 1.35% Thermo Fisher Scientific Inc. 02/01/2017 1.30% Tyco Electronics Group S.A. (b) 12/17/2018 2.38% Zoetis, Inc. 02/01/2018 1.88% Mining, Quarrying, and Oil and Gas Extraction: 1.83% Anadarko Petroleum Corp. 09/15/2017 6.38% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% Nabors Industries, Inc. 02/15/2018 6.15% Occidental Petroleum Corp. 02/15/2018 1.50% Phillips 66 05/01/2017 2.95% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Sinopec Group Overseas Development (2014) Ltd. (Acquired 04/02/2014, Cost, $1,500,000) (a)(b)(c) 04/10/2017 1.03% Teck Resources Ltd. (b) 08/15/2017 3.85% Vale Overseas Ltd. (b) 01/11/2016 6.25% Real Estate and Rental and Leasing: 0.48% Health Care REIT, Inc. 04/01/2019 4.13% Ventas Realty LP / Ventas Capital Corp. 02/15/2018 2.00% Retail Trade: 1.16% Amazon.com, Inc. 11/29/2017 1.20% AutoZone, Inc. 06/15/2016 6.95% BP Capital Markets (b) 09/26/2018 2.24% CVS Health Corp. 12/05/2018 2.25% Macy's Retail Holdings, Inc. 12/01/2016 5.90% Transportation and Warehousing: 0.31% Carnival Corp. (b) 12/15/2017 1.88% Spectra Energy Partners, LP 09/25/2018 2.95% Utilities: 0.39% Exelon Generation Co., LLC 10/01/2019 5.20% Sempra Energy 04/01/2017 2.30% Wholesale Trade: 0.82% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost, $995,160) (a)(b) 06/07/2017 2.13% McKesson Corporation 03/10/2017 1.29% Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost, $2,018,844) (a) 04/10/2017 1.75% TOTAL CORPORATE BONDS (Cost $128,132,576) FOREIGN GOVERNMENT BOND: 0.63% European Investment Bank(b) 03/15/2018 1.00% TOTAL FOREIGN GOVERNMENT BOND (Cost $3,474,450) MORTGAGE BACKED SECURITIES: 17.65% American Tower Trust I, 2013-1-2 (Acquired 03/06/2013, Cost, $1,830,000) (a) 03/15/2043 1.55% CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 5.23% CD 2007-CD5 Mortgage Trust, A4 (c) 11/15/2044 5.89% COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 0.82% COMM 2012-CCRE4 Mortgage Trust, 2012-CR4 A2 10/17/2045 1.80% COMM 2012-LC4 Mortgage Trust, 2012-LC4 A1 12/10/2044 1.16% Commercial Mortgage Trust, 2007-GG11 A4 12/10/2049 5.74% CSMC Series, 2014-ICE A (Acquired 10/07/2014, Cost, $3,583,787) (a)(c) 04/15/2027 1.05% CSMC Trust, 2013-6 1A1 (Acquired 07/24/2013, Cost, $2,470,012) (a)(c) 07/25/2028 2.50% DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 3.64% Extended Stay America Trust 2013-ESH Series 2013-ESFL A2FL (Acquired 01/24/2013, Cost, $1,565,000) (a)(c) 12/05/2031 0.87% Series 2013-ESFL A1FL (Acquired 01/24/2013, Cost, $755,827) (a)(c) 12/05/2031 0.97% Fannie Mae-Aces Series 2014-M13 11/25/2017 1.64% Series 2015-M1 02/25/2018 1.63% Series 2013-M13 (c) 05/25/2018 0.52% Fannie Mae Connecticut Avenue Securities Series 2014-C02 1M1 (c) 05/25/2024 1.12% Series 2014-C03 1M1 (c) 07/25/2024 1.37% Fannie Mae Pool 02/01/2021 3.50% Fannie Mae Pool 06/01/2021 3.50% Fannie Mae Pool 08/01/2021 3.00% Fannie Mae Pool 09/01/2021 3.00% Fannie Mae Pool 11/01/2021 3.00% Fannie Mae Pool 12/01/2025 3.50% Fannie Mae Pool 09/01/2026 3.50% Fannie Mae Pool (c) 10/01/2033 2.37% FDIC Commercial Mortgage Trust, 2012-C1 A (Acquired 05/10/2012, Cost, $112,853) (a)(c) 05/25/2035 0.84% FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost, $654,814) (a)(c) 12/04/2020 0.88% Series 2010-S1 2A (Acquired 03/01/2012, Cost, $686,521) (a) 04/25/2038 3.25% Series 2010-S1 1A (Acquired 11/18/2011, Cost, $304,048) (a)(c) 02/25/2048 0.72% FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 1.34% Series K501 A2 11/25/2016 1.66% Series K703 A1 01/25/2018 1.87% Series K709 A1 10/25/2018 1.56% Freddie Mac REMICS Series 3855 HE 02/15/2026 2.50% Series 4181 PF (c) 11/15/2042 0.42% Freddie Mac Structured Agency Credit Risk Debt Notes Series 2013-DN2 M1 (c) 11/25/2023 1.62% Series 2014-DN2 M1 (c) 04/25/2024 1.02% Series 2014-HQ2 M1 (c) 09/25/2024 1.62% FREMF Mortgage Trust Series 2012-KF01 (Acquired 02/02/2015, Cost, $3,053,779) (a)(c) 10/25/2044 2.77% Series 2012-K708 (Acquired 02/03/2015, Cost, $3,398,896) (a)(c) 02/25/2045 3.76% Series 2013-KF02 (Acquired 11/01/2013, Cost, $869,166) (a)(c) 12/25/2045 3.17% GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $2,000,000) (a)(c) 07/15/2031 1.17% Series 2010-C2 A1 (Acquired 04/11/2012, Cost, $1,397,345) (a) 12/10/2043 3.85% Series 2011-GC5 A2 08/10/2044 3.00% Series 2007-GG10 A4 (c) 08/10/2045 5.80% Holmes Master Issuer PLC, 2012-1A A2 (Acquired 01/18/2012, Cost, $501,066) (a)(b)(c) 10/15/2054 1.90% JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/18/2047 1.52% JPMorgan Chase Commercial Mortgage Securities Trust Series 2013-JWRZ A (Acquired 05/22/2013, Cost, $2,960,000) (a)(c) 04/15/2030 0.95% Series 2010-C1 A1 (Acquired 12/30/2011, Cost, $160,633) (a) 06/15/2043 3.85% Series 2005-LDP5 A4 (c) 12/15/2044 5.23% Series 2007-CIBC20 A4(c) 02/12/2051 5.79% NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 0.54% Series 2011-R1 1A (c) 01/08/2020 0.62% Series 2011-R2 1A (c) 02/06/2020 0.57% Series 2011-R3 1A (c) 03/11/2020 0.57% Series 2010-R1 1A (c) 10/07/2020 0.62% Series 2010-C1 APT 10/29/2020 2.65% SBA Tower Trust, 2012-1 (Acquired 06/12/2014 and 09/03/2014, Cost, $1,606,521) (a) 12/15/2042 2.93% Silverstone Master Issuer PLC, 2015-1 (Acquired 02/13/2015, Cost, $2,000,000) (a)(b)(c) 01/21/2070 0.00% Springleaf Mortgage Loan Trust Series 2013-3A A (Acquired 10/04/2013, Cost, $1,562,594) (a)(c) 09/25/2057 1.87% Series 2013-1A A (Acquired 04/03/2013, Cost, $1,417,347) (a)(c) 06/25/2058 1.27% Series 2012-3A A (Acquired 10/18/2012, Cost, $417,389) (a)(c) 12/25/2059 1.57% UBS-Citigroup Commercial Mortgage Trust 2011-C1, A2 01/12/2045 2.80% WIMC Capital Trust, 2012-A A1 (Acquired 06/21/2012, Cost, $486,378) (a) 10/16/2050 4.55% TOTAL MORTGAGE BACKED SECURITIES (Cost $97,117,707) MUNICIPAL BONDS: 1.30% County of Hamilton OH Sewer System Revenue 12/01/2016 1.23% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 1.52% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2021 3.22% Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota 09/01/2017 1.20% Metropolitan Government of Nashville & Davidson County TN 07/01/2017 1.21% State of Ohio 08/01/2017 3.33% TOTAL MUNICIPAL BONDS (Cost $7,129,536) U.S. GOVERNMENT AGENCY ISSUES: 5.19% Federal Home Loan Banks 12/09/2016 1.63% Federal Home Loan Banks 12/16/2016 4.75% Federal Home Loan Banks 03/10/2017 0.88% Federal Home Loan Banks 09/02/2015 0.13% Federal Home Loan Mortgage Corp. 09/10/2015 1.75% Federal Home Loan Mortgage Corp. 08/25/2016 2.00% Federal National Mortgage Association 03/30/2016 0.50% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $28,512,230) U.S. GOVERNMENT NOTES: 1.74% United States Treasury Note 12/15/2015 0.25% United States Treasury Note 12/31/2018 1.50% TOTAL U.S. GOVERNMENT NOTES (Cost $9,561,200) SHORT TERM INVESTMENTS: 9.29% U.S. GOVERNMENT AGENCY ISSUES: 1.36% Federal Home Loan Banks 09/25/2015 0.20% Federal National Mortgage Association 04/15/2015 5.00% TOTAL U.S. GOVERNMENT AGENCY ISSUES U.S. GOVERNMENT NOTES: 3.84% United States Treasury Note 05/31/2015 0.25% United States Treasury Note 06/15/2015 0.38% TOTAL U.S. GOVERNMENT NOTES MONEY MARKET FUND: 4.09% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $51,136,915) TOTAL INVESTMENTS: (Cost $414,815,681): 75.58% Other Assets in Excess of Liabilities 24.42% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2015, the market value of these securities total $83,838,078 which represents 15.23% of total net assets. (b) Foreign issued security. (c) Variable rate security.The rate reported is the rate in effect as of March 31, 2015. (d) The rate quoted is the annualized seven-day effective yield as of March 31, 2015. (e) All or a portion of this security is held by LCMFS Fund Limited. (f) Includes assets pledged as collateral for swap contracts. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows(1): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Consolidated Financial Statements section in the Fund’s most recent semi-annual or annual report. LoCorr Managed Futures Strategy Fund Consolidated Schedule of Swap Contracts March 31, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 12/20/2017 LoCorr Managed Futures Index^ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor's ("CTA") Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. *Unrealized appreciation is a receivable on the Fund's consolidated statement of assets and liabilities. LoCorr Long/Short Commodities Strategy Fund Consolidated Schedule of Investments March 31, 2015 (Unaudited) Maturity Coupon Principal Date Rate Amount Value ASSET BACKED SECURITIES: 10.30% American Express Credit Account Master Trust Series 2012-1 A (c) 01/15/2020 0.44% $ $ Series 2013-2 A (c) 05/17/2021 0.59% AmeriCredit Automobile Receivables Trust Series 2012-4 A3 06/08/2017 0.67% Series 2013-1 A3 10/10/2017 0.61% Series 2013-5 A3 09/10/2018 0.90% BA Credit Card Trust 2014-A3 A (c) 01/15/2020 0.46% Bank of The West Auto Trust 2014-1 A2 (Acquired 11/05/2014 and 03/19/2015, Cost, $299,923) (a) 07/17/2017 0.69% Capital Auto Receivables Asset Trust/Ally 2013-1 A2 07/20/2016 0.62% Capital One Multi-Asset Execution Trust Series 2006-A11 A11 (c) 06/17/2019 0.26% Series 2007-A2 A2 (c) 12/16/2019 0.25% Chase Issuance Trust, 2013-A3 A3 (c) 04/15/2020 0.45% Citibank Credit Card Issuance Trust, 2013-A11 (c) 02/07/2018 0.41% CNH Equipment Trust Series 2012-B A3 09/15/2017 0.86% Series 2012-C A3 12/15/2017 0.57% Series 2012-D A3 04/16/2018 0.65% Colony American Homes, 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $489,657) (a)(c) 05/17/2031 1.33% Discover Card Execution Note Trust, 2010-A2 A2 (c) 03/15/2018 0.75% Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 0.40% Series 2013-A A3 09/15/2017 0.61% GE Equipment Midticket LLC, 2012-1 A3 05/23/2016 0.60% GE Equipment Transportation LLC, 2012-2 A3 07/25/2016 0.62% Honda Auto Receivables Owner Trust, 2012-4 A3 08/18/2016 0.52% Hyundai Auto Receivables Trust, 2012-B A3 09/15/2016 0.62% Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014, Cost, $100,000) (a)(c) 09/18/2031 1.27% John Deere Owner Trust, 2013-A A3 03/15/2017 0.60% Mercedes-Benz Auto Lease Trust, 2013-A A3 02/15/2016 0.59% Santander Drive Auto Receivables Trust Series 2013-1 A3 06/15/2017 0.62% Series 2014-2 A2A 07/17/2017 0.54% Series 2013-2 A3 09/15/2017 0.70% Small Business Administration Participation Certificates, 2012-20K 1 11/01/2032 2.09% World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 0.64% Series 2012-B A3 06/15/2017 0.61% TOTAL ASSET BACKED SECURITIES (Cost $3,223,761) CORPORATE BONDS: 17.41% Administrative and Support and Waste Management and Remediation Services: 0.31% Glencore Finance (Canada) Ltd. (Acquired 04/07/2014, Cost, $26,655) (a)(b) 11/15/2016 5.80% Synchrony Financial 08/15/2017 1.88% Waste Management, Inc. 09/01/2016 2.60% Finance and Insurance: 9.65% Aetna Inc. 11/15/2017 1.50% Aflac Inc. 02/15/2017 2.65% American Express Co. 05/22/2018 1.55% Bank of America Corp. 05/01/2018 5.65% Bank of Montreal (Acquired 12/04/2014, Cost, $91,558) (a)(b) 01/30/2017 1.95% Barclays Bank PLC (b) 09/22/2016 5.00% BB&T Corp. 01/12/2018 1.45% Berkshire Hathaway Inc. 08/15/2016 2.20% BNP Paribas (b) 08/20/2018 2.70% Capital One Financial Corp. 09/01/2016 6.15% Caterpillar Financial Services Corp. 09/06/2018 2.45% Charles Schwab Corp./The 03/10/2018 1.50% Citigroup, Inc. 11/21/2017 6.13% Deutsche Bank Aktiengesellschaft (b) 02/13/2019 2.50% Dragon 2012 LLC 03/12/2024 1.97% Fifth Third Bancorp 06/01/2018 4.50% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 04/01/2018 6.15% Helios Leasing I LLC 05/29/2024 2.02% Helios Leasing I LLC 07/24/2024 1.73% Helios Leasing I LLC 09/28/2024 1.56% John Deere Capital Corp. 06/29/2015 0.95% John Deere Capital Corp. 04/13/2017 5.50% JPMorgan Chase & Co. 01/15/2018 6.00% KeyBank National Association 11/01/2017 5.70% Morgan Stanley 03/22/2017 4.75% Morgan Stanley 12/28/2017 5.95% MSN 41079 and 41084 Ltd. (b) 07/13/2024 1.72% New York Life Global Funding (Acquired 10/09/2012, Cost, $20,042) (a) 05/04/2015 3.00% Nomura Holdings, Inc. (b) 09/13/2016 2.00% Phoenix 2012 LLC 07/03/2024 1.61% PNC Funding Corp. 09/19/2016 2.70% Rabobank Nederland (b) 01/19/2017 3.38% Realty Income Corp. 01/31/2018 2.00% Safina Ltd. (b) 01/15/2022 1.55% State Street Bank & Trust Co. 10/15/2018 5.25% Tagua Leasing LLC 11/16/2024 1.58% Toronto-Dominion Bank/The (Acquired 12/04/2014, Cost, $101,168) (a)(b) 09/14/2016 1.63% Toyota Motor Credit Corp. 01/12/2017 2.05% Toyota Motor Credit Corp. 05/22/2017 1.75% Travelers Companies, Inc./The 12/01/2015 5.50% UnitedHealth Group Incorporated 12/15/2017 1.40% WellPoint, Inc. 01/15/2018 1.88% Wells Fargo & Co. 01/16/2018 1.50% Westpac Banking Corp. (b) 08/14/2017 2.00% Information: 1.81% America Movil, S.A.B. de C.V. (b) 09/08/2016 2.38% AT&T Inc. 06/01/2017 1.70% CA, Inc. 08/15/2018 2.88% CBS Corp. 07/01/2017 1.95% Comcast Corp. 02/15/2018 5.88% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 2.40% Symantec Corp. 06/15/2017 2.75% Total System Services, Inc. 06/01/2018 2.38% Verizon Communications, Inc. 09/14/2018 3.65% Manufacturing: 2.97% AbbVie Inc. 11/06/2015 1.20% Anheuser-Busch InBev Worldwide Inc. 07/15/2015 0.80% Anheuser-Busch InBev Worldwide Inc. 02/15/2016 2.88% Apple Inc. (c) 05/05/2017 0.33% Becton, Dickinson and Company 12/15/2017 1.80% Chevron Corp. 12/05/2017 1.10% Cisco Systems, Inc. 03/14/2017 3.15% Dow Chemical Co./The 02/15/2016 2.50% Eastman Chemical Co. 06/01/2017 2.40% Ecolab Inc. 12/08/2016 3.00% Ecolab Inc. 12/08/2017 1.45% EMC Corp. 06/01/2018 1.88% Hewlett-Packard Co. 09/15/2016 3.00% Intel Corp. 12/15/2017 1.35% Johnson Controls, Inc. 11/02/2017 1.40% Kraft Foods Group, Inc. 06/05/2017 2.25% Sherwin-Williams Co./The 12/15/2017 1.35% Thermo Fisher Scientific Inc. 02/01/2017 1.30% Tyco Electronics Group S.A. (b) 12/17/2018 2.38% United Technologies Corp. 06/01/2017 1.80% Zoetis Inc. 02/01/2018 1.88% Mining, Quarrying, and Oil and Gas Extraction: 0.93% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% Nabors Industries, Inc. 02/15/2018 6.15% Phillips 66 05/01/2017 2.95% Rio Tinto Finance (USA) PLC (b) 03/22/2017 2.00% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Total Capital International (b) 06/28/2017 1.55% Professional, Scientific, and Technical Services: 0.05% ABB Treasury Center (USA), Inc. (Acquired 06/19/2012, Cost, $15,160) (a) 06/15/2016 2.50% Real Estate and Rental and Leasing: 0.27% Health Care REIT, Inc. 04/01/2019 4.13% Ventas Realty LP / Ventas Capital Corp. 02/15/2018 2.00% Retail Trade: 0.68% Amazon.com, Inc. 11/29/2017 1.20% BP Capital Markets (b) 05/05/2017 1.85% CVS Health Corp. 12/05/2018 2.25% Macy's Retail Holdings, Inc. 12/01/2016 5.90% Transportation and Warehousing: 0.29% Carnival Corp. (b) 12/15/2017 1.88% Spectra Energy Partners, LP 09/25/2018 2.95% Utilities: 0.19% Commonwealth Edison Co. 04/15/2015 4.70% Sempra Energy 04/01/2017 2.30% Southern California Edison Co. 04/01/2015 4.65% Wholesale Trade: 0.26% McKesson Corporation 03/10/2017 1.29% TOTAL CORPORATE BONDS (Cost $5,427,884) FOREIGN GOVERNMENT BONDS: 0.64% European Investment Bank (b) 03/15/2018 1.00% Petroleos Mexicanos (b) 12/20/2022 2.00% TOTAL FOREIGN GOVERNMENT BONDS (Cost $198,686) MORTGAGE BACKED SECURITIES: 10.48% Banc of America Commercial Mortgage Trust, 2006-2 A4 (c) 05/10/2045 5.73% Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 5.70% Series 2006-PWR14 A4 12/11/2038 5.20% Series 2006-TOP24 A4 10/12/2041 5.54% Citigroup Commercial Mortgage Trust, 2006-C5 A4 10/18/2049 5.43% Commercial Mortgage Pass-Through Certificates, 2012-CRE3 A1 10/17/2045 0.67% Commercial Mortgage Trust, 2007-GG9 03/10/2039 5.44% Credit Suisse Commercial Mortgage Trust, 2006-C1 A4 (c) 02/15/2039 5.47% CSMC Series, 2014-ICE A (Acquired 10/07/2014, Cost, $420,445) (a)(c) 04/15/2027 1.05% Fannie Mae-Aces Series 2012-M17 ASQ2 11/25/2015 0.95% Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2013-M1 ASQ2 11/25/2016 1.07% Series 2014-M13 ASQ2 11/25/2017 1.64% Series 2013-M7 ASQ2 03/25/2018 1.23% Series 2014-M8 (c) 05/25/2018 0.39% Fannie Mae Pool 07/01/2017 1.50% FHLMC Multifamily Structured Pass Through Certificates Series K701 A2 (c) 11/25/2017 3.88% Series K708 A2 01/25/2019 2.13% Series K709 A2 03/25/2019 2.09% Series KF01 A (c) 04/25/2019 0.52% Series K710 A2 05/25/2019 1.88% GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $100,000) (a)(c) 07/15/2031 1.17% Series 2006-GG8 A4 11/10/2039 5.56% JP Morgan Chase Commercial Mortgage Securities Trust Series 2006-LDP6 A4 (c) 04/15/2043 5.48% Series 2006-LDP7 A4 (c) 04/15/2045 5.88% Series 2012-C8 ASB (Acquired 04/23/2013, Cost, $50,789) (a) 10/17/2045 2.38% Series 2007-CIBC20 A4 (c) 02/12/2051 5.79% JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/15/2047 1.52% LB Commercial Mortgage Trust, 2007-C3 A4B 07/15/2044 5.52% LB-UBS Commercial Mortgage Trust, 2006-C6 A4 09/15/2039 5.37% Morgan Stanley Bank of America Merrill Lynch Trust, 2012-C6 A1 11/17/2045 0.66% Morgan Stanley Capital I Trust Series 2006-IQ12 A4 12/15/2043 5.33% Series 2006-TOP21 A4 (c) 10/12/2052 5.16% SBA Tower Trust, 2012-1 (Acquired 09/03/2014, Cost, $40,880) (a) 12/15/2042 2.93% TOTAL MORTGAGE BACKED SECURITIES (Cost $3,269,750) MUNICIPAL BONDS: 1.56% City of Huntsville, AL 09/01/2016 2.41% City of Lubbock, TX 02/15/2018 4.44% City of Rochester, MN 02/01/2016 2.25% County of Berks, PA 11/15/2016 1.01% County of Forsyth, NC 04/01/2020 3.55% Denton Independent School District 08/15/2015 2.00% Maricopa County School District No. 28 Kyrene Elementary 07/01/2019 5.38% Rosemount-Apple Valley-Eagan Independent School District No. 196 02/01/2019 5.00% State of Hawaii 02/01/2017 3.73% State of Mississippi 11/01/2017 1.35% State of Ohio 04/01/2018 3.66% State of Tennessee 05/01/2017 3.82% State of Texas 10/01/2017 2.50% State of Washington 02/01/2017 3.04% University of Texas System 08/15/2018 3.81% Virginia College Building Authority 02/01/2016 2.40% TOTAL MUNICIPAL BONDS (Cost $482,633) U.S. GOVERNMENT AGENCY ISSUES: 13.51% Federal Farm Credit Banks 03/03/2017 0.65% Federal Farm Credit Banks 09/25/2017 1.00% Federal Home Loan Banks 03/10/2017 0.88% Federal Home Loan Banks 03/24/2017 0.75% Federal Home Loan Mortgage Corp. 10/14/2016 0.88% Federal Home Loan Mortgage Corp. 11/28/2016 0.60% Federal National Mortgage Association 09/28/2015 0.50% Federal National Mortgage Association 10/26/2015 1.63% Federal National Mortgage Association 08/28/2017 0.88% Ginnie Mae II Pool 07/20/2060 5.31% Ginnie Mae II Pool 07/20/2062 4.56% Ginnie Mae II Pool 08/20/2062 4.12% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $4,215,817) SHORT TERM INVESTMENTS: 15.04% U.S. GOVERNMENT AGENCY ISSUES: 4.86% Federal Farm Credit Banks 07/30/2015 0.35% Federal Farm Credit Banks 12/16/2015 4.88% Federal Home Loan Banks 08/06/2015 0.13% TOTAL U.S. GOVERNMENT AGENCY ISSUES MONEY MARKET FUND: 10.18% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $4,696,823) TOTAL INVESTMENTS (Cost $21,515,354): 68.94% Other Assets in Excess of Liabilities: 31.06% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2015, the market value of these securities total $1,750,842 which represents 5.60% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of March 31, 2015. (d) The rate quoted is the annualized seven-day effective yield as of March 31, 2015. (e) All or a portion of this security is held by LCLSCS Fund Limited. (f) Includes assets pledged as collateral for swap contracts. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows(1): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Consolidated Financial Statements section in the Fund’s most recent semi-annual or annual report. LoCorr Long/Short Commodities Strategy Fund Consolidated Schedule of Swap Contracts March 31, 2015 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 12/20/2017 LoCorr Commodities Index^ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor's ("CTA") Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. * Unrealized depreciation is a payable on the Fund's consolidated statement of assets and liabilities. LoCorr Market Trend Fund Consolidated Schedule of Investments March 31, 2015 (Unaudited) Maturity Coupon Principal Date Rate Amount Value ASSET BACKED SECURITIES: 16.13% AEP Texas Central Transition Funding III LLC, 2012-1 A1 12/01/2018 0.88% $ $ AEP Texas Central Transition Funding LLC, 2002-1 A5 01/15/2017 6.25% Ally Auto Receivables Trust Series 2012-4 A3 01/17/2017 0.59% Series 2013-1 A4 02/15/2018 0.84% American Express Credit Account Master Trust Series 2012-3A (c) 03/15/2018 0.32% Series 2012-1 A (c) 01/15/2020 0.44% AmeriCredit Automobile Receivables Trust Series 2014-1 A2 07/10/2017 0.57% Series 2014-2 A2A 10/10/2017 0.54% Series 2013-3 A3 04/09/2018 0.92% BA Credit Card Trust, 2014-A2 A (c) 09/16/2019 0.44% Bank of The West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, 01/14/2015, 02/26/2015 and 03/25/2015, Cost, $1,794,358) (a) 07/17/2017 0.69% Barclays Dryrock Issuance Trust, 2013-1 A (c) 07/16/2018 0.51% Cabela's Credit Card Master Note Trust Series 2011-2A A2 (Acquired 10/08/2014, Cost, $200,856) (a)(c) 06/17/2019 0.77% Series 2012-1A A2 (Acquired 02/27/2015, Cost, $727,414) (a)(c) 02/18/2020 0.70% California Republic Auto Receivables Trust Series 2012-1 A (Acquired 02/26/2015, Cost, $485,377) (a) 08/15/2017 1.18% Series 2013-2 A2 03/15/2019 1.23% Series 2015-1 A3 04/15/2019 1.33% Capital One Multi-Asset Execution Trust Series 2006-A11 (c) 06/15/2019 0.26% Series 2007-A2 (c) 12/16/2019 0.25% CarMax Auto Owner Trust Series 2012-3 A3 07/17/2017 0.52% Series 2013-1 A3 10/16/2017 0.60% CenterPoint Energy Transition Bond Co. IV LLC, A1 04/15/2018 0.90% Chase Issuance Trust Series 2012-A3 06/15/2017 0.79% Series 2014-A3 (c) 05/15/2018 0.37% Citibank Credit Card Issuance Trust Series 2005-A9 11/20/2017 5.10% Series 2013-A11 (c) 02/07/2018 0.41% Series 2014-A9 (c) 11/23/2018 0.42% Series 2007-A8 09/20/2019 5.65% Discover Card Execution Note Trust, 2013-A3 A3 (c) 10/15/2018 0.35% Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 5.79% Entergy Texas Restoration Funding LLC, 2009-A A2 08/01/2019 3.65% Fifth Third Auto Trust, 2014-3 A2B (c) 05/15/2017 0.40% Ford Credit Auto Owner Trust 2013-B, A3 10/15/2017 0.57% Hyundai Auto Receivables Trust 2014-A, A2 01/16/2017 0.46% John Deere Owner Trust, 2015-A A3 06/17/2019 1.32% Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 0.96% Santander Drive Auto Receivables Trust Series 2013-2 A3 09/15/2017 0.70% Series 2013-3 A3 10/16/2017 0.70% TCF Auto Receivables Owner Trust 2014-1A A2 (Acquired 02/25/2015, Cost, $1,043,993) (a) 05/15/2017 0.59% USAA Auto Owner Trust, 2014-1 A3 (Acquired 12/03/2014, Cost, $499,531) (a) 12/15/2017 0.58% World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 0.64% Series 2013-A A3 04/16/2018 0.64% TOTAL ASSET BACKED SECURITIES (Cost $32,543,642) CORPORATE BONDS: 2.45% Finance and Insurance: 0.75% Bank of Montreal (Acquired 12/04/2014, Cost, $254,328) (a)(b) 01/30/2017 1.95% Bank of Nova Scotia/The (Acquired 01/13/2015, Cost, $509,339) (a)(b) 08/03/2016 2.15% Canadian Imperial Bank of Commerce/Canada (Acquired 01/14/2015, Cost, $509,564) (a)(b) 01/27/2016 2.75% Toronto-Dominion Bank/The (Acquired 12/04/2014, Cost, $232,687) (a)(b) 09/14/2016 1.63% Information: 0.81% Microsoft Corporation 11/15/2017 0.88% Microsoft Corporation 12/06/2018 1.63% Manufacturing: 0.89% Johnson & Johnson 07/15/2018 5.15% TOTAL CORPORATE BONDS (Cost $4,928,039) FOREIGN GOVERNMENT BONDS : 1.50% Finance and Insurance: 1.25% European Investment Bank (b) 03/15/2016 2.25% European Investment Bank (b) 03/15/2018 1.00% European Investment Bank (b) 05/15/2018 1.25% Public Administration: 0.25% International Bank for Reconstruction & Development (b) 03/15/2016 2.13% TOTAL FOREIGN GOVERNMENT BONDS (Cost $3,009,275) MORTGAGE BACKED SECURITIES: 12.02% Fannie Mae-Aces Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2014-M5 FA (c) 01/25/2017 0.48% Series 2014-M13 ASQ2 11/25/2017 1.64% Series 2014-M6 FA (c) 12/25/2017 0.43% Series 2015-M1 ASQ2 02/25/2018 1.63% Series 2014-M8 FA (c) 05/25/2018 0.39% Series 2013-M13 FA (c) 05/25/2018 0.52% Series 2013-M14 FA (c) 08/25/2018 0.52% Series 2009-M2 A3 01/25/2019 4.00% FHLMC Multifamily Structured Pass Through Certificates Series K501 A2 11/25/2016 1.66% Series K502 A2 08/25/2017 1.43% Series K709 A1 10/25/2018 1.56% Series K706 A2 10/25/2018 2.32% Series K708 A2 01/25/2019 2.13% TOTAL MORTGAGE BACKED SECURITIES (Cost $24,213,943) U.S. GOVERNMENT AGENCY ISSUES: 31.69% Finance and Insurance: 31.61% Federal Farm Credit Banks Funding Corporation 03/01/2016 0.41% Federal Farm Credit Banks Funding Corporation 03/28/2016 1.05% Federal Farm Credit Banks Funding Corporation 04/18/2016 0.45% Federal Farm Credit Banks Funding Corporation 05/16/2016 0.40% Federal Farm Credit Banks Funding Corporation 07/25/2016 0.50% Federal Farm Credit Banks Funding Corporation 08/25/2016 5.13% Federal Farm Credit Banks Funding Corporation 10/03/2016 0.57% Federal Farm Credit Banks Funding Corporation 11/14/2016 0.60% Federal Farm Credit Banks Funding Corporation 12/15/2016 0.72% Federal Farm Credit Banks Funding Corporation 03/03/2017 0.65% Federal Home Loan Banks 12/11/2015 1.38% Federal Home Loan Banks 05/18/2016 5.38% Federal Home Loan Banks 06/10/2016 2.13% Federal Home Loan Banks 06/24/2016 0.38% Federal Home Loan Banks 07/22/2016 0.80% Federal Home Loan Banks 09/09/2016 2.00% Federal Home Loan Banks 09/28/2016 0.50% Federal Home Loan Banks 10/14/2016 0.63% Federal Home Loan Banks 11/18/2016 0.63% Federal Home Loan Banks 11/23/2016 0.63% Federal Home Loan Banks 12/29/2016 0.70% Federal Home Loan Banks 02/24/2017 0.70% Federal Home Loan Banks 03/10/2017 0.88% Federal Home Loan Banks 12/08/2017 1.13% Federal Home Loan Mortgage Corp. 04/18/2016 5.25% Federal Home Loan Mortgage Corp. 05/13/2016 0.50% Federal Home Loan Mortgage Corp. 10/18/2016 5.13% Federal Home Loan Mortgage Corp. 11/01/2016 0.63% Federal Home Loan Mortgage Corp. 11/28/2016 0.60% Federal National Mortgage Association 10/26/2015 1.63% Federal National Mortgage Association 03/08/2016 2.00% Federal National Mortgage Association 03/15/2016 2.25% Federal National Mortgage Association 03/15/2016 5.00% Federal National Mortgage Association 03/30/2016 0.50% Federal National Mortgage Association 08/26/2016 0.63% Federal National Mortgage Association 09/27/2017 1.00% Utilities: 0.08% Tennessee Valley Authority 12/15/2016 4.88% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $63,918,035) U.S. GOVERNMENT NOTES: 5.88% United States Treasury Note 02/15/2016 4.50% United States Treasury Note 03/31/2016 0.38% United States Treasury Note 04/30/2016 0.38% United States Treasury Note 05/31/2016 1.75% United States Treasury Note 01/31/2017 0.50% TOTAL U.S. GOVERNMENT NOTES (Cost $11,873,774) SHORT TERM INVESTMENTS: 16.64% U.S. GOVERNMENT AGENCY ISSUES: 1.49% Federal Farm Credit Banks Funding Corporation 10/15/2015 0.42% Federal Home Loan Banks 08/28/2015 0.13% Federal Home Loan Banks 09/18/2015 0.20% Federal Home Loan Banks 09/25/2015 0.20% Federal Home Loan Mortgage Corp. 09/18/2015 0.42% TOTAL U.S. GOVERNMENT AGENCY ISSUES MONEY MARKET FUND: 15.15% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.10% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $33,585,325) TOTAL INVESTMENTS (Cost $174,072,033): 86.31% Other Assets in Excess of Liabilities: 13.69% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2015, the market value of these securities total $6,258,137 which represents 3.10% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of March 31, 2015. (d) The rate quoted is the annualized seven-day effective yield as of March 31, 2015. (e) All or a portion of this security is held by LCMT Fund Limited. (f) Includes assets pledged as collateral for derivative contracts. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows(1): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to ConsolidatedFinancial Statements section in the Fund's most recent semi-annual or annual report. LoCorr Market Trend Fund Consolidated Schedule of Open Forward Currency Contracts(1) March 31, 2015 (Unaudited) Currency to be Received Currency to be Delivered Notional Forward Currency U.S. $ Value at Currency U.S. $ Value on Unrealized Unrealized Amount Settlement Date Abbreviation March 31, 2015 Abbreviation Origination Date Appreciation (Depreciation) Purchase Contracts: $ 06/19/2015 AUD $ USD $ $ - $ 06/19/2015 CAD USD - 06/19/2015 CHF USD - 06/19/2015 EUR USD - 06/19/2015 GBP USD - 06/19/2015 JPY USD - 06/19/2015 NZD USD - Total Purchase Contracts Sale Contracts: $ 06/19/2015 USD $ AUD $ $ $ - 06/19/2015 USD CAD - 06/19/2015 USD CHF - 06/19/2015 USD EUR - 06/19/2015 USD GBP - 06/19/2015 USD JPY - 06/19/2015 USD MXN - 06/19/2015 USD NZD - Total Sale Contracts Total Forward Currency Contracts $ Net Unrealized Depreciation $ (1)Bank of America Merrill Lynch is the counterparty for all open forward currency exchange contracts held by the Fund as of March 31, 2015. Currency abbreviations: AUD AUSTRALIAN DOLLAR CAD CANADIAN DOLLAR CHF SWISS FRANC EUR EURO GBP BRITISH POUND JPY JAPANESE YEN MXN MEXICAN PESO NZD NEW ZEALAND DOLLAR USD U.S. DOLLAR LoCorr Market Trend Fund Consolidated Schedule of Open Futures Contracts March 31, 2015 (Unaudited) Number of Contracts Notional Purchased / Settlement Unrealized Unrealized Description Amount (Sold) Month-Year Appreciation (Depreciation) Purchase Contracts: 3 Mo Euro Euribor $ Sep-16 $ $ - 90 Day Eurodollar Sep-16 - 90 Day Sterling Sep-16 - 10Yr Mini Jgb 18 Jun-15 - Aust 10Y Bond Jun-15 - Can 10Yr Bond Jul-15 - Dow Jones Industrial Average Mini E-Cbot Jun-15 - Euro Stoxx 50 Jun-15 - Euro-Bond Jun-15 - Ftse 100 Index Jun-15 - Hang Seng Index May-15 - Jpn 10 Y Bond (Ose) 31 Jun-15 - Nasdaq 100 E-Mini 55 Jun-15 - Nikkei 225 (Sgx) 79 Jun-15 - Russell 2000 Mini Jun-15 - Tokyo Price Index Jun-15 - U.S. Long Bond (Cbt) Jul-15 - Total Purchase Contracts Sale Contracts: Cac 40 10 Euro $ Apr-15 $ - $ Coffee 'C' (a) Aug-15 - Dax Index Jun-15 - Lme Copper (a) Jun-15 - Lme Zinc (a) Jun-15 - Natural Gas (a) Jun-15 - Ny Harb Ulsd (a) May-15 - S&P 500 Mini Jun-15 - Silver (a) Jun-15 - Soybean Meal (a) May-15 - Wheat (Cbt) (a) Jul-15 - Total Sale Contracts Total Futures Contracts $ $ Net Unrealized Appreciation $ (a) Contract held by LCMT Fund Limited. LoCorr Long/Short Equity Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Value CLOSED-END INVESTMENT COMPANY: 0.52% Management of Companies and Enterprises: 0.52% Newtek Business Services Corp. (c) $ TOTAL CLOSED-END INVESTMENT COMPANY (Cost $181,757) COMMON STOCKS: 86.20% Accommodation and Food Services: 11.91% Diamond Resorts International, Inc. (a) Administrative and Support and Waste Management and Remediation Services: 0.75% Hudson Technologies, Inc. (a) Construction: 1.13% Tutor Perini Corporation (a)(c) Finance and Insurance: 23.45% Atlas Financial Holdings, Inc. (a)(b)(c) BofI Holding, Inc. (a)(c) Credit Acceptance Corporation (a) INTL FCStone Inc. (a) JMP Group LLC (c) JPMorgan Chase & Co. Maiden Holdings, Ltd. (b)(c) Wells Fargo & Company Health Care and Social Assistance: 0.45% Bio-Reference Laboratories, Inc. (a) Industrials: 0.84% Aceto Corporation Information: 14.16% Luxoft Holding, Inc. (a)(b) Nexstar Broadcasting Group, Inc. Power Solutions International, Inc. (a) Salem Communications Corporation Sinclair Broadcast Group, Inc. Tableau Software, Inc. (a) Manufacturing: 25.17% Acme United Corporation (f) Akorn, Inc. (a)(c) Ambarella, Inc. (a)(b) Amkor Technology, Inc. (a) Ani Pharmaceuticals, Inc. (a) Anika Therapeutics, Inc. (a)(c) Astronics Corporation (a)(c) Biolase, Inc. (a)(e) 0 0 Core Molding Technologies, Inc. (a) DTS, Inc. (a)(c) General Motors Company Integrated Device Technology, Inc. (a) KMG Chemicals, Inc. Microsemi Corporation (a)(c) NN, Inc. (c) Nova Measuring Instruments Ltd. (a)(b)(c) Orchids Paper Products Company Patrick Industries, Inc. (a) Reed's, Inc. (a) Skechers U.S.A., Inc. (a)(c) Sparton Corporation (a)(c) Super Micro Computer, Inc. (a) TASER International, Inc. (a)(c) Tenneco Inc. (a) Veeco Instruments Inc. (a) Mining, Quarrying, and Oil and Gas Extraction: 0.91% Trecora Resources (a)(c) Professional, Scientific, and Technical Services: 4.17% Cimpress N.V. (a)(b)(c) Echo Global Logistics, Inc. (a) Enanta Pharmaceuticals, Inc. (a)(c) VASCO Data Security International, Inc. (a) Real Estate and Rental and Leasing: 1.01% Global Ship Lease, Inc. (a)(b) Retail Trade: 1.18% Michaels Companies, Inc./The (a) Wholesale Trade: 1.07% Paycom Software, Inc. (a) TOTAL COMMON STOCKS (Cost $29,400,614) EXCHANGE TRADED FUNDS: 3.43% Alerian MLP ETF ProShares UltraShort Nasdaq Biotechnology (a) TOTAL EXCHANGE TRADED FUNDS (Cost $1,350,155) SHORT-TERM INVESTMENT: 14.64% MONEY MARKET FUND: 14.64% Fidelity Institutional Money Market Portfolio - Class I , 0.10% (d) TOTAL MONEY MARKET FUND (Cost $5,721,515) TOTAL SHORT-TERM INVESTMENT: (Cost $5,721,515) TOTAL INVESTMENTS (Cost $36,654,041): 104.79% Liabilities in Excess of Other Assets: (4.79)% ) TOTAL NET ASSETS: 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) This security or a portion of this security is pledged to cover short positions. (d) The rate quoted is the annualized seven-day effective yield as of March 31, 2015. (e) Represents a fractional holding. (f) Level 2 security. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows(1)(2): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (2) Excludes securities sold short. LoCorr Long/Short Equity Fund Schedule of Securities Sold Short March 31, 2015 (Unaudited) Shares Value COMMON STOCKS: (8.35)% Accommodation and Food Services: (0.78)% Fiesta Restaurant Group, Inc. (a) ) $ ) Arts, Entertainment, and Recreation: (1.66)% Las Vegas Sands Corp. ) ) SeaWorld Entertainment, Inc. ) ) ) Construction: (0.97)% Granite Construction Inc. ) ) SolarCity Corporation (a) Educational Services: (0.24)% Apollo Education Group, Inc. (a) ) ) Information: (0.45)% Cogent Communications Holdings, Inc. ) ) Manufacturing: (1.95)% Callaway Golf Company ) ) lululemon athletica Inc. (a) ) ) Tesla Motors, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction: (2.04)% EOG Resources, Inc. ) ) Gulfport Energy Corporation (a) ) ) Synergy Resources Corporation (a) ) ) Vulcan Materials Company ) ) ) Professional, Scientific, and Technical Services: (0.26)% LivePerson, Inc. (a) ) ) TOTAL COMMON STOCKS (Proceeds $3,240,471) ) EXCHANGE TRADED FUND: (0.93)% SPDR S&P Oil & Gas Exploration & Production ETF ) ) TOTAL EXCHANGE TRADED FUND (Proceeds $348,119) ) TOTAL SECURITIES SOLD SHORT (Proceeds $3,588,590): (9.28)% $ ) Percentages are stated as a percent of net assets. (a) Non-dividend expense producing security. LoCorr Spectrum Income Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Value BUSINESS DEVELOPMENT COMPANIES: 8.89% Finance and Insurance: 8.89% Ares Capital Corporation $ Fifth Street Finance Corp. Medley Capital Corp. Prospect Capital Corporation TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $11,260,097) COMMON STOCKS: 5.45% Information: 1.42% Frontier Communications Corporation Transportation and Warehousing: 4.03% Ship Finance International Limited (a) Student Transportation Inc. (a) TOTAL COMMON STOCKS (Cost $6,638,805) CLOSED-END INVESTMENT COMPANIES: 11.15% Finance and Insurance: 11.15% Avenue Income Credit Strategies Fund BlackRock Corporate High Yield Fund Inc. First Trust Intermediate Duration Preferred & Income Fund Invesco Dynamic Credit Opportunities Fund NexPoint Credit Strategies Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Inc. Western Asset Global High Income Fund Inc. TOTAL CLOSED-END INVESTMENT COMPANIES (Cost $13,345,267) MASTER LIMITED PARTNERSHIPS: 29.93% Units Finance and Insurance: 7.29% Apollo Global Management, LLC KKR & Co. L.P. Manufacturing: 13.48% Calumet Specialty Products Partners, L.P. CVR Partners, LP CVR Refining, LP Northern Tier Energy LP Terra Nitrogen Company, L.P. Mining, Quarrying, and Oil and Gas Extraction: 1.64% Vanguard Natural Resources, LLC Other Services (except Public Administration): 2.26% StoneMor Partners L.P. Transportation and Warehousing: 1.65% Navios Maritime Partners L.P. (a) Wholesale Trade: 3.61% Martin Midstream Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $36,634,084) PRIVATE INVESTMENT: 9.99% Preferred Finance and Insurance: 9.99% Return Units ($) Terra Secured Income Fund 5, LLC (b) 8.50% $ TOTAL PRIVATE INVESTMENT (Cost $10,779,422) Shares REAL ESTATE INVESTMENT TRUSTS: 27.89% Finance and Insurance: 14.28% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Invesco Mortgage Capital Inc. NorthStar Realty Finance Corp. Starwood Property Trust, Inc. Real Estate and Rental and Leasing: 13.61% American Realty Capital Properties, Inc. Capstead Mortgage Corporation EPR Properties Hospitality Properties Trust New Residential Investment Corp. Senior Housing Properties Trust Whitestone REIT TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $31,366,983) ROYALTY TRUST: 1.23% Manufacturing: 1.23% BP Prudhoe Bay Royalty Trust TOTAL ROYALTY TRUST (Cost $2,197,867) SHORT TERM INVESTMENT: 5.00% MONEY MARKET FUND: 5.00% Fidelity Institutional Money Market Portfolio - Class I , 0.10% (c) TOTAL MONEY MARKET FUND (Cost $5,661,576) TOTAL SHORT TERM INVESTMENT (Cost $5,661,576) TOTAL INVESTMENTS (Cost $117,884,101): 99.53% Other Assets in Excess of Liabilities: 0.47% TOTAL NET ASSETS: 100.00% $ (a) Foreign issued security. (b) Deemed to be illiquid. At March 31, 2015, the value of these securities total $11,312,397, which represents 9.99% of total net assets. (c) The rate quoted is the annualized seven-day effective yield as of March 31, 2015. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows(1): Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (1) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes toFinancial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation Fair Value Measurement Summary March 31, 2015 (Unaudited) The Funds follow fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Funds’ investments are valued each day at the last quoted sales price on each investment’s primary exchange. Investments traded or dealt in upon one or more exchanges (whether domestic or foreign) for which market quotations are readily available and not subject to restrictions against resale shall be valued at the last quoted sales price on the primary exchange or, in the absence of a sale on the primary exchange, at the last bid on the primary exchange. Investments primarily traded in the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price. The Funds may use independent pricing services to assist in calculating the value of the Funds’ investments. In addition, market prices for foreign investments are not determined at the same time of day as the net asset value (“NAV”) for the Funds. Because the Funds may invest in portfolio investments primarily listed on foreign exchanges, and these exchanges may trade on weekends or other days when the Funds do not price their shares, the value of some of the Funds’ portfolio investments may change on days when you may not be able to buy or sell the Funds’ shares. In computing the NAV, the Funds value foreign investments held by the Funds at the latest closing price on the exchange in which they are tradedimmediately prior to closing of the NYSE. Prices of foreign investments quoted in foreign currencies are translated into U.S. dollars at current rates. If events materially affecting the value of an investment in the Funds’ portfolio, particularly foreign investments, occur after the close of trading on a foreign market but before the Funds price their shares, the investment will be valued at fair value. Fixed income securities and certificates of deposit with maturities more than 60 days when acquired generally are valued using an evaluated price supplied by an independent pricing service. Inputs used by the pricing service for U.S. government and treasury securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker dealer quotes, yields, bids, offers, and reference data. Agency issued debt securities, foreign issued bonds and municipal bonds are generally valued in a manner similar to U.S. government securities. Evaluations for corporate bonds are typically based on valuation methodologies such as market pricing and other analytical pricing models as well as market transactions and dealer quotations based on observable inputs. Fixed income securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. The fair value of asset backed securities and mortgage backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuance may also be considered in the development of fair value. Asset backed and mortgage backed securities are generally categorized in Level 2 of the fair value hierarchy. Short-term investments in fixed income securities and certificates of deposit with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued using an amortized cost method of valuation, and are generally categorized in Level 2. Equity securities, including common stocks, preferred stocks, securities convertible into common stocks, such as convertible bonds, warrants, rights, options, master limited partnership (“MLP”) interests, real estate investment trusts (“REITs”), business development companies and royalty trusts, generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities. MLP interests are limited partnerships, the interests in which (known as “units”) typically trade publicly, like stock. Master limited partnerships are also called publicly traded partnerships and public limited partnerships. Securities that are traded on any stock exchange or on the NASDAQ over-the-counter market are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an equity security is generally valued by the pricing service at its last bid price. Equity securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. With respect to any portion of the Funds’ assets that are invested in one or more open-end management investment companies, including money market funds, registered under the 1940 Act, the Funds’ net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. Investment Valuation Fair Value Measurement Summary March 31, 2015 (Unaudited) The Funds generally will purchase shares of closed-end investment companies only in the secondary market. The shares of many closed-end investment companies, after their initial public offering, frequently trade at a price per share that is less than the net asset value per share, the difference representing the “market discount” of such shares. This market discount may be due in part to the investment objective of long-term appreciation, which is sought by many closed-end investment companies, as well as to the fact that the shares of closed-end investment companies are not redeemable by the holder upon demand to the issuer at the next determined net asset value but rather are subject to the principles of supply and demand in the secondary market. A relative lack of secondary market purchasers of closed-end investment company shares also may contribute to such shares trading at a discount to their net asset value. Closed-end investment companies are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. The Funds may invest in Exchange Traded Funds (“ETFs”). ETFs are passive funds that track their related index and have the flexibility of trading like a security. They are managed by professionals and provide the investor with diversification, cost and tax efficiency, liquidity, marginability, are useful for hedging, have the ability to go long and short, and some provide quarterly dividends. Additionally, some ETFs are unit investment trusts (“UITs”), which are unmanaged portfolios overseen by trustees. ETFs generally have two markets. The primary market is where institutions swap “creation units” in block-multiples of shares, typically 25,000 or 50,000, for in-kind securities and cash in the form of dividends. The secondary market is where individual investors can trade as little as a single share during trading hours on the exchange. This is different from open-ended mutual funds that are traded after hours once the NAV is calculated. ETFs share many similar risks with open-end and closed-end funds. ETFs are generally categorized in Level 1 of the fair value hierarchy. The Funds may invest in ETFs and other investment companies that hold a portfolio of foreign securities. Investing in securities of foreign companies and countries involves certain considerations and risks that are not typically associated with investing in U.S. government securities and securities of domestic companies. There may be less publicly available information about a foreign issuer than a domestic one, and foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those applicable to U.S. companies. There may also be less government supervision and regulation of foreign securities exchanges, brokers and listed companies than exists in the United States. Interest and dividends paid by foreign issuers may be subject to withholding and other foreign taxes, which may decrease the net return on such investments as compared to dividends and interest paid to the Fund by domestic companies or the U.S. government. There may be the possibility of expropriations, seizure or nationalization of foreign deposits, confiscatory taxation, political, economic or social instability or diplomatic developments that could affect assets of the Fund held in foreign countries. Finally, the establishment of exchange controls or other foreign governmental laws or restrictions could adversely affect the payment of obligations. The Funds may invest in sponsored and unsponsored American Depositary Receipts (“ADRs”), which are receipts issued by an American bank or trust company evidencing ownership of underlying securities issued by a foreign issuer. ADRs, in registered form, are designed for use in U.S. securities markets. Unsponsored ADRs may be created without the participation of the foreign issuer. Holders of unsponsored ADRs generally bear all the costs of the ADR facility, whereas foreign issuers typically bear certain costs in a sponsored ADR. The bank or trust company depositary of an unsponsored ADR may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights. ADRs are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. Over-the-counter financial derivative instruments, such as forward currency contracts, futures contracts, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker-dealer quotations or a pricing service at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Forward currency contracts represent the purchase or sale of a specific quantity of a foreign currency at the current or spot price, with delivery and settlement at a specified future date. Forward currency contracts are presented at fair value using spot currency rates and are adjusted for the time value of money (forward points) and contractual prices of the underlying financial instruments. Forward currency contracts are generally categorized in Level 2. Futures contracts are carried at fair value using the primary exchange’s closing (settlement) price, and are generally categorized in Level 1. Total return swap contracts are stated at fair value daily based on the fair value of the underlying futures and forward currency contracts constituting the contract’s stated index, taking into account any fees and expenses associated with the swap agreement. Total return swap contracts are generally categorized in Level 2. If market quotations are not readily available, investments will be valued at their fair value as determined in good faith by the Adviser in accordance with procedures approved by the Board of Trustees (the “Board”) and evaluated by the Board as to the reliability of the fair value method used. In these cases, a Fund’s NAV will reflect certain portfolio investments’ fair value rather than their market price. Fair value pricing involves subjective judgments and it is possible that the fair value determined for an investment is materially different than the value that could be realized upon the sale of that investment. The fair value prices can differ from market prices when they become available or when a price becomes available. Investment Valuation Fair Value Measurement Summary March 31, 2015 (Unaudited) Fair value determinations are required for the following securities: ● securities for which market quotations are not readily available at the valuation time on a particular business day (including without limitation securities for which there is a short and temporary lapse in the provision of a price by the regular pricing source); ● securities for which, in the opinion of the Adviser/relevant Sub-Adviser, the prices or values available do not represent the fair value of the instrument, based upon factors that may include, but are not limited to, the following: the availability of only a bid price or an ask price; the spread between bid and ask prices; the frequency of sales; the thinness of the market; the size of reported trades; and actions of the securities markets or regulators, such as the suspension or limitation of trading; ● securities determined to be illiquid in accordance with the Trust’s Liquidity Procedures; and ● securities with respect to which an event that will affect the value thereof has occurred subsequent to the determination by the Adviser/relevant Sub-Adviser of the closing prices reported on the principal exchange on which the securities are traded, but prior to the relevant Fund’s calculation of its NAV. ● For any open-end mutual funds that do not provide timely NAV information, the Adviser/relevant Sub-Adviser shall evaluate those ‘similar’ funds and determine which are most appropriate based on funds having similar benchmarks or similar objectives. The Adviser/relevant Sub-Adviser shall then calculate the NAV percentage move of those ‘similar’ funds for the day to create an aggregate average percentage move, which it shall use to calculate the price movement for the day of the Fund at issue. For closed-end funds, the aforementioned practice shall be utilized, in addition to monitoring secondary market activity during the day. Performing Fair Value Pricing The Adviser considers all appropriate factors relevant to the value of securities for which market quotations are not readily available. No single standard for determining fair value can be established, since fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount that the owner might reasonably expect to receive for them upon their current sale. Methods that are in accord with this principle may, for example, be based on: ● a multiple of earnings; ● a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or ● yield to maturity with respect to debt issues, or a combination of these and other methods. Fair value determinations are not based on what the Adviser believes that a buyer may pay at a later time, such as when market conditions change or when the market ultimately recognizes a security’s true value as perceived by the Adviser. Similarly, bonds and other instruments may not be fair valued at par based on the expectation that the Fund will hold the investment until maturity. Some of the general factors that the Adviser considers in determining a valuation method for an individual issue of securities include, but shall not be limited to: ● the fundamental analytical data relating to the investment; ● the nature and duration of restrictions (if any) on disposition of the securities; ● evaluation of the forces that influence the market in which these securities are purchased or sold; ● changes in interest rates; ● government (domestic or foreign) actions or pronouncements; and ● other news events. With respect to securities traded on foreign markets, the Adviser considers the value of foreign securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity and the trading prices of financial products that are tied to baskets of foreign securities, such as WEBS. Investment Valuation Fair Value Measurement Summary March 31, 2015 (Unaudited) Among the more specific factors that the Funds’ Adviser considers (if applicable) in determining a valuation method for an individual issue of securities are: ● type of security; ● financial statements of the issuer; ● cost at date of purchase; ● size of holding; ● discount from market value of unrestricted securities of the same class at time of purchase; ● special reports prepared by analysts; ● information as to any transactions or offers with respect to the security; ● existence of merger proposals or tender offers affecting the securities; ● price and extent of public trading in similar securities of the issuer or comparable companies; and ● other relevant matters. As a general matter, the Funds’ Adviser will value the portfolio security or other asset primarily by reference to the public market if there is a public market for securities of the same class or similar securities; primarily by reference to private transactions if public market reference is not available and private transaction reports are available; and primarily by use of one or more analytical methods or models if public and private market references are not available or not reliable. The Adviser will use cost only if no better method of valuation is available. The Adviser regularly evaluates whether its pricing methodologies continue to result in values that the Fund might reasonably expect to receive upon a current sale. In order to do this, the Adviser compares its fair value prices with values that are available from other sources (if there are any). The next actual sales price of a security might be one such source. However, the next-day opening prices or next actual sales prices for a security may differ from the fair value of that security as of the time for NAV calculation, given the subjectivity inherent in fair valuation and the fact that events could occur after NAV calculation. Thus, discrepancies between fair values and next-day opening prices or next actual sales prices may occur on a regular and recurring basis. These discrepancies do not necessarily indicate that the Adviser’s fair value methodology is inappropriate. Nonetheless, systematic comparisons of fair values to the next-day opening prices or next actual sales prices are useful to assist the Adviser with ongoing monitoring and evaluation of the appropriateness of its fair value methodologies. The above guidance does not purport to delineate all factors that may be considered. The Adviser takes into consideration all indications of value available to it in determining the fair value assigned to a particular security. The fair value of the LoCorr Spectrum Income Fund’s investment in Terra Secured Income Fund 5, LLC (“Terra”) is based on the Adviser’s analysis of certain existing data to determine the significance and character of inputs used to determine value. These inputs include, but are not limited to, financial statements (audited and unaudited) of Terra and the value used by other investors in Terra. Management also engaged a third party appraisal firm to review the valuation process used by Terra and the Adviser in determining the value of the investment. Changes to the fair value of this investment would result from changes to the underlying financial performance of Terra or other market factors, such as adverse changes to the financial condition of Terra, its borrowers or the secured assets as well as the deterioration of real estate market or general economic conditions. Terra is a private investment, limited liability company formed to originate, fund and structure real estate-related loans, including mezzanine loans, first and second mortgage loans, subordinated mortgage loans, bridge loans, preferred equity investments and other loans related to high quality commercial real estate in the United States. Units invested with Terra are not registered with the SEC under the Securities Act of 1933, as amended (the “Securities Act”) or the securities agency of any state. The units were offered in reliance upon an exemption from the registration provisions of the Securities Act and state securities laws applicable only to offers and sales to investors meeting the suitability requirements set forth herein. Due to lack of market activity and observable inputs, the LoCorr Spectrum Income Fund’s investment in Terra is categorized in Level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investment Valuation Fair Value Measurement Summary March 31, 2015 (Unaudited) The following table summarizes the LoCorr Managed Futures Strategy Fund’s consolidated investments as of March 31, 2015: Security Classification Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
